DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 8-8-2022.  Claim 2 canceled.

EXAMINER’S AMENDMENT
3.    	An examiner's amendment to the record appears below, Should the changes 
and/or additions be unacceptable to applicant, an amendment may be fled as provided by
37 CFR L312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.  Under no extension time examiner amendment (13-02)

4.  	   Authorization for this examiner's amendment was given in a telephone interview
with Mr. Paul Ragusa on August 11, 2022.  The amendment or cancellation of claims
by formal examiner's amendment is permitted when passing an application to issue
where these changes have been authorized by applicant for his/her attorney or agent)
in a telephone or personal interview.

   	 Applicant’s representative agreed to amend claim 3 as follow:

	Amended claim 3. The speaker according to claim 1 wherein the housing is
provided with a support platform, the support platform extends from the
conductive portion along an extension path of the extension section, and the
extension section is partially connected to the support platform.

Allowable Subject Matter
5.	Claims 1, 3-10  allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

	Lee 9,749,726 as modified by Ara 2016/0142803 fails the teach the new claimed limitation as recited in claim 1, “wherein the lead wire, from a wire-out end of the lead wire to the exposed conductive end, has an extension section and a bending section which are connected in sequence; the extension section extends along a corrugated rim of the diaphragm, the bending section extends from between the voice coil and the diaphragm to the conductive portion, and the bending section has the exposed conductive end thereon.”

	None of the newly found references that discloses the new claimed limitation as recited in claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653